COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      AC Interests L.P., formerly American Coatings, L.P. v. Texas
                          Commission on Environmental Quality

Appellate case number:    01-15-00378-CV

Trial court case number: D-1-GN-14-005160

Trial court:              345th District Court of Travis County

       It is ORDERED that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C, Higley
                   Acting for the Panel

Panel consists of Justices Higley, Huddle, and Lloyd


Date: March 15, 2016